GRIFFIN, J.
Appellant, Stacy B. Williams, appeals the summary denial of his 3.800(a) motion to correct sentence. Appellant claims that he was sentenced under the unconstitutional 1995 sentencing guidelines. Heggs v. State, 759 So.2d 620 (Fla.2000). The trial court refuted this allegation by attaching documents showing that appellant, at his original plea hearing waived the sentencing guidelines, were he to violate his probation, in exchange for an agreement to immediately sentence him to probation, rather than to a guidelines sentence of between 16.2 and 27 months in the Department of Corrections. On October 22, 1998, defendant’s probation was revoked and he was sentenced to five years incarceration. As defendant waived the guidelines in order to receive probation, upon revocation of probation, the court was not bound by the guidelines. The unconstitutional guidelines were not applied to defendant, and the lower court did not err in denying Williams’ motion.
AFFIRMED.
THOMPSON, C.J., and PETERSON, J., concur.